J-S72026-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 CARL K. ALFORD                           :
                                          :
                    Appellant             :   No. 837 MDA 2018

           Appeal from the Judgment of Sentence April 25, 2018
   In the Court of Common Pleas of Lycoming County Criminal Division at
                     No(s): CP-41-CR-0001703-2015


BEFORE: BOWES, J., SHOGAN, J., and KUNSELMAN, J.

MEMORANDUM BY SHOGAN, J.:                            FILED MARCH 11, 2019

      Appellant, Carl K. Alford, appeals from the judgment of sentence

entered on April 25, 2018, in the Court of Common Pleas of Lycoming County.

Appellant’s counsel has filed a petition seeking to withdraw his representation

and a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), which govern a

withdrawal from representation on direct appeal. Appellant has not filed a

response to counsel’s petition.    After careful review, we grant counsel’s

petition to withdraw and affirm Appellant’s judgment of sentence.

      The trial court summarized the procedural history of this case as follows:

            On April 19, 2016, [Appellant] pled guilty to Count 5,
      burglary, a felony of the second degree,1 and was sentenced to
      serve 11 to 23 months’ incarceration in the Lycoming Count[y]
      Prison followed by 13 months’ probation. Due to receiving
      approximately 5 months’ credit for time served, [Appellant] was
J-S72026-18


     paroled on October 14, 2016 at the expiration of his minimum
     sentence.

           1   18 Pa.C.S. § 3502(a)(4).

          On December 2, 2016, the court issued a bench warrant for
     [Appellant’s] arrest because he absconded from supervision.

            On January 12, 2017, upon stipulation of the parties, the
     court found probable cause to believe [Appellant] violated the
     conditions of his parole and probation by not reporting as directed,
     leaving his approved address and not providing his adult probation
     officer with a new address, failing to attend the Re-Entry Services
     Program and being discharged from the Program, giving positive
     urines, admitting to ingesting heroin, and necessitating the
     issuance of a bench warrant.         [Appellant] was released on
     unsecured bail pending the final hearing, but subject to the
     condition that he obtain an approved address, undergo a drug and
     alcohol assessment and follow any and all recommendations, and
     that he re-enroll in and successfully complete the Re-[E]ntry
     Services Program.

           A final parole violation hearing was held on March 2, 2017.
     The court found that [Appellant] violated his parole, and it
     sentenced him to serve a four-month setback at the Lycoming
     County Prison. Once released from prison, [Appellant] was
     required to re-enroll in the Re-[E]ntry Services Program and follow
     up with any drug and alcohol treatment. [Appellant] was released
     from the Lycoming County Prison on or about June 7, 2017.

          On October 13, 2017, the court issued a bench warrant
     because [Appellant] again absconded from supervision.

           On November 2, 2017, the bench warrant was vacated.
     Based on [Appellant’s] counseled admission, the court found that
     [Appellant] violated the conditions of his parole and probation by
     relapsing in September and October 2017. He had positive urine
     tests for opiates and THC in late September and early October
     and, when he was apprehended, he admitted using heroin.
     [Appellant] also absconded from supervision, was removed from
     the Re-[E]entry Program, was discharged from Crossroad
     Counseling, lost his employment, and was residing in a residence
     that was not approved.


                                     -2-
J-S72026-18


             On April 25, 2018, the court revoked [Appellant’s] probation
       and re-sentenced him to 18 months to 4 years’ incarceration in a
       state correctional institution, with a RRRI minimum of 13 ½
       months. The court also gave [Appellant] credit for approximately
       6 ½ months’ time served.

             On May 1, 2018, [Appellant] filed a motion to reconsider his
       probation violation sentence.    [Appellant] asserted that his
       sentence was excessive and he had not committed a new crime
       since 2016. As at the hearing, [Appellant] requested “a county
       max out sentence” so he could return to New Jersey. The court
       summarily denied this motion on May 8, 2018.

              [Appellant] filed a notice of appeal [on May 21, 2018]. The
       sole issue asserted by [Appellant1] is that the trial court abused
       its discretion by imposing an unduly harsh and manifestly
       excessive sentence.

Trial Court Opinion, 8/2/18, at 1-3.

       Before we address questions raised on appeal, we must resolve

appellate counsel’s request to withdraw. Commonwealth v. Cartrette, 83

A.3d 1030, 1032 (Pa. Super. 2013) (en banc).        There are procedural and

briefing requirements imposed upon an attorney who seeks to withdraw on

appeal. The procedural mandates are that counsel must:

       1) petition the court for leave to withdraw stating that, after
       making a conscientious examination of the record, counsel has
       determined that the appeal would be frivolous; 2) furnish a copy
       of the brief to the defendant; and 3) advise the defendant that he
       or she has the right to retain private counsel or raise additional
       arguments that the defendant deems worthy of the court’s
       attention.

Id. (internal citation omitted).



____________________________________________


1   Appellant filed his Pa.R.A.P. 1925(b) statement on July 9, 2018.

                                           -3-
J-S72026-18


      In this case, counsel has satisfied those directives. Within her petition

to withdraw, counsel averred that she conducted a conscientious review of the

record and concluded that the present appeal is wholly frivolous.       Counsel

asserts that she sent Appellant a copy of the Anders brief and petition to

withdraw, as well as a letter, a copy of which is attached to the brief. In the

letter, counsel advised Appellant that he could represent himself or that he

could retain private counsel to represent him.

      We now examine whether the brief satisfies the Supreme Court’s

dictates in Santiago, which provide that:

      in the Anders brief that accompanies court-appointed counsel’s
      petition to withdraw, counsel must: (1) provide a summary of the
      procedural history and facts, with citations to the record; (2) refer
      to anything in the record that counsel believes arguably supports
      the appeal; (3) set forth counsel’s conclusion that the appeal is
      frivolous; and (4) state counsel’s reasons for concluding that the
      appeal is frivolous. Counsel should articulate the relevant facts of
      record, controlling case law, and/or statutes on point that have
      led to the conclusion that the appeal is frivolous.

Cartrette, 83 A.3d at 1032 (quoting Santiago, 978 A.2d at 361).

      Counsel’s brief is compliant with Santiago. It sets forth the procedural

history of this case, outlines pertinent case authority, cites to the record, and

refers to issues of arguable merit. Anders Brief at 7-14. Further, the brief

sets forth counsel’s conclusion that the appeal is frivolous and the reasons for

counsel’s conclusion. Id. at 8, 10, 12-13. Satisfied that counsel has met the

technical requirements of Anders and Santiago, we proceed with our




                                      -4-
J-S72026-18


independent review of the record and the issue presented on Appellant’s

behalf.

      Appellant presents the following issue in his Anders Brief: “Whether the

lower court abused its discretion by imposing a manifestly harsh and excessive

sentence.” Anders Brief at 6 (full capitalization omitted). Appellant’s issue

challenges the discretionary aspects of his sentence. We note that “[t]he right

to appellate review of the discretionary aspects of a sentence is not absolute.”

Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014). Rather,

where an appellant challenges the discretionary aspects of a sentence, the

appeal    should   be   considered   a   petition   for   allowance   of   appeal.

Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa. Super. 2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.

Super. 2010) (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)):

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction by satisfying a four-part test:

            [W]e conduct a four-part analysis to determine:
            (1) whether appellant has filed a timely notice of
            appeal, see Pa.R.A.P. 902 and 903; (2) whether the
            issue was properly preserved at sentencing or in a
            motion to reconsider and modify sentence, see
            Pa.R.Crim.P. 708; (3) whether appellant’s brief has a
            fatal defect, Pa.R.A.P. 2119(f); and (4) whether there
            is a substantial question that the sentence appealed
            from is not appropriate under the Sentencing Code,
            42 Pa.C.S.A. § 9781(b).




                                      -5-
J-S72026-18


Id. at 170. Whether a particular issue constitutes a substantial question about

the appropriateness of sentence is a question to be evaluated on a case-by-

case basis.    Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa. Super.

2001).

       Here, the first three requirements of the four-part test are met:

Appellant filed a timely appeal; Appellant preserved the issue of imposition of

an excessive sentence in his post-sentence motion; and Appellant included a

statement raising this issue in his brief pursuant to Rule 2119(f). Moury, 992

A.2d at 170. Therefore, we address whether Appellant raises a substantial

question requiring us to review the discretionary aspects of the sentence

imposed by the sentencing court.

       “We examine an appellant’s Rule 2119(f) statement to determine

whether a substantial question exists.”       Commonwealth v. Ahmad, 961

A.2d 884, 886-887 (Pa. Super. 2008). Allowance of appeal will be permitted

only when the appellate court determines that there is a substantial question

that   the    sentence   is   not   appropriate   under   the   Sentencing   Code.

Commonwealth v. Hartle, 894 A.2d 800, 805 (Pa. Super. 2006).                    A

substantial question exists where an appellant sets forth a plausible argument

that the sentence violates a particular provision of the Sentencing Code or is

contrary to the fundamental norms underlying the sentencing process. Id.

       In his Pa.R.A.P. 2119(f) statement, Appellant asserts that the trial court

abused its discretion “by imposing a manifestly excessive sentence by


                                        -6-
J-S72026-18


resentencing him to a period of incarceration of 18 months to 4 years at a

state correctional facility.” Anders Brief at 9. This Court has held that “[o]n

appeal from a revocation proceeding, we find a substantial question is

presented when a sentence of total confinement, in excess of the original

sentence, is imposed as a result of a technical violation of parole or probation.”

Commonwealth v. Sierra, 752 A.2d 910, 913 (Pa. Super. 2000). Because

Appellant has presented a substantial question, we proceed with our analysis.

      When reviewing the outcome of a revocation proceeding, this Court is

limited to determining the validity of the proceeding, the legality of the

judgment of sentence imposed, and the discretionary aspects of sentencing.

Cartrette, 83 A.3d at 1033–1034 (explaining that, notwithstanding prior

decisions which stated our scope of review in revocation proceedings is limited

to validity of proceedings and legality of sentence, this Court's scope of review

on appeal from revocation sentencing can also include discretionary

sentencing challenges). “[T]he revocation of a probation sentence is a matter

committed to the sound discretion of the trial court and that court’s decision

will not be disturbed on appeal in the absence of an error of law or an abuse

of discretion.”   Commonwealth v. MacGregor, 912 A.2d 315, 317 (Pa.

Super. 2006).

      Additionally, upon sentencing following a revocation of probation, the

trial court is limited only by the maximum sentence that it could have imposed

originally at the time of the probationary sentence. Commonwealth v. Fish,


                                      -7-
J-S72026-18


752 A.2d 921, 923 (Pa. Super. 2000); 42 Pa.C.S. § 9771(b). Once probation

has been revoked, a sentence of total confinement may be imposed if any of

the following conditions exist:    “(1) the defendant has been convicted of

another crime; or (2) the conduct of the defendant indicates that it is likely

that he will commit another crime if he is not imprisoned; or, (3) such a

sentence is essential to vindicate the authority of the court.”      42 Pa.C.S.

§ 9771(c)(1-3); Fish, 752 A.2d at 923.

      Furthermore, because sentencing guidelines do not apply to sentences

imposed following a revocation of probation, we are guided by the provisions

of 42 Pa.C.S. § 9721, which state the general standards that a court is to

apply in sentencing a defendant. Commonwealth v. Ferguson, 893 A.2d

735, 739 (Pa. Super. 2006).

            When imposing a sentence, the sentencing court must
      consider the factors set out in 42 Pa.C.S. § 9721(b), that is, the
      protection of the public, gravity of offense in relation to impact on
      victim and community, and rehabilitative needs of defendant, and
      it must impose an individualized sentence. The sentence should
      be based on the minimum confinement consistent with the gravity
      of the offense, the need for public protection, and the defendant’s
      needs for rehabilitation.

Id. In addition, in all cases where the court “resentences an offender following

revocation   of   probation,   county    intermediate   punishment     or     State

intermediate punishment or resentences following remand, the court shall

make as a part of the record, and disclose in open court at the time of

sentencing, a statement of the reason or reasons for the sentence imposed.”

42 Pa.C.S. § 9721. Guided by these standards, we must determine whether

                                        -8-
J-S72026-18


the court abused its discretion by imposing a “manifestly excessive” sentence

that constitutes “too severe a punishment.”               Ferguson, 893 A.2d at 739.

Moreover, this Court has explained that when the “sentencing court had the

benefit of a presentence investigation report (‘PSI’), we can assume the

sentencing court ‘was aware of relevant information regarding defendant’s

character and weighed those considerations along with mitigating statutory

factors.’” Moury, 992 A.2d at 171.

       It is undisputed that Appellant repeatedly violated the terms of his

probation by conduct indicating that it was likely that Appellant would commit

additional crimes if he was not imprisoned.2 As a result, the trial court had

authority to resentence Appellant to total confinement pursuant to 42 Pa.C.S.

§ 9771(c)(2). Additionally, the court had authority to impose any sentence

that was available to it at Appellant’s original sentencing. Appellant’s sentence

following   probation     revocation     of    eighteen    to   forty-eight   months   of

incarceration with credit for time served was within the purview of sentencing

parameters available to the trial court when it initially sentenced him. See 18

Pa.C.S. § 1103 (providing maximum sentence of confinement of ten years for

felony of the second degree). Thus, the trial court’s resentencing of Appellant

to a maximum of four years, providing credit for time served, was not an

abuse of discretion.


____________________________________________


2 The sentencing court made this determination at the time of resentencing
Appellant. Trial Court Opinion, 4/30/18, at 2.

                                           -9-
J-S72026-18


      The trial court provided the following reasons supporting its imposition

of a sentence of total confinement following probation revocation:

             The [c]ourt has considered the gravity of [Appellant’s]
      conduct to the extent it impacts on the life of the community,
      protecting the public, [Appellant’s] rehabilitative needs, as well as
      [Appellant’s] conduct and time spent serving supervision,
      including probation. While [Appellant] has committed continuing
      technical violations and no new charges, his conduct is such that
      as stated previously he is likely to commit other crimes, and the
      [c]ourt’s best efforts at assisting [Appellant] in treating himself
      have failed miserably. While [Appellant] has shown respect, and
      has generally complied with the directives of the Adult Probation
      Office when he is not using, [Appellant] has not found the
      sufficient motivation, nor the tools to stop from using, and stop
      his antisocial conduct. Once [Appellant] starts using he spirals
      downhill very quickly. The longest period of time [Appellant] has
      been on supervision without picking up again has been
      approximately three (3) months, if not a shorter period of time.
      The first two (2) times [Appellant] violated he was only out a few
      months.

Trial Court Opinion, 4/30/18, at 2.

      Thus, the trial court also considered the factors of 42 Pa.C.S. § 9721 in

sentencing Appellant. Moreover, the trial court clearly stated on the record

the factors that led it to impose the probation revocation sentence.

Furthermore, because the sentencing court had the benefit of a PSI report,

there is a presumption that the court was aware of Appellant’s history and

needs and weighed those factors in sentencing Appellant. N.T., 4/25/18, at

4-5; Moury, 992 A.2d at 171. Therefore, the sentence imposed by the trial

court does not constitute an abuse of discretion, and we agree with counsel

that Appellant’s assertion that the sentence was unduly harsh and excessive

is without merit.

                                      - 10 -
J-S72026-18


     We also have independently reviewed the record in order to determine

whether   there   are   any   non-frivolous   issues   present   in   this   case.

Commonwealth v. Harden, 103 A.3d 107, 111 (Pa. Super. 2014). Having

concluded that there are no meritorious issues, we grant Appellant’s counsel

permission to withdraw, and affirm the judgment of sentence.

     Petition of counsel to withdraw granted. Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2019




                                    - 11 -